Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 2/26/2020.

	The status of the claims is as follows:
		Claims 1-10 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	The applicant’s SUBSTITUTE SPECIFICATION dated 2/26/2020 has been APPROVED by the Examiner.

	The applicant’s information disclosure statement dated 2/26/2020 has been considered and a copy has been placed in the file.

The drawings are objected to because it is not readily apparent exactly where the cross-sectional views are taken from.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, the phraseology “a slot having two opposing faces” is not readily understood by the Examiner.  How can a slot have an opposing face?  In claim 1, line 11, and claim 3, lines 2-3, the phraseology “the two opposing faces of the slot” 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-3, 5, and 10 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson et al. (2013/0277516 A1).
Patterson et al. (2013/0277516 A1) a sealing strip (20) in combination with a vehicle, a vehicle door, and an exterior panel (22 and 24, see figures 2 and 3) having an upper edge, a body (36) forming a slot (see figure below) with the body having a slot fitting over an upper edge of the panel, at least one lip extending along the body (see figure 2 below) which contacts a window panel, a plurality of ridges (70, see figure 1 and 10];
Patterson et al. (2013/0277516 A1) further disclose the ridges having a semi-circular cross section (see figure below) [Claim 2]; and
Patterson et al. (2013/0277516 A1) still further disclose a metal boss (60 and 56) having a triangular section with an inclined sliding face (see figure below) which engages an orifice on an upper edge of the exterior panel [Claims 3 and 5].

    PNG
    media_image1.png
    652
    710
    media_image1.png
    Greyscale


Depending on the applicant’s amendments, claims 4 and 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Several patents have been cited which disclose elements similar to that of the applicant’s invention.  U.S. patent to Yasuda (‘640) discloses ridges (12) adjacent a slot similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634